Argued April 18, 1925.
These are separate appeals from awards of damages or compensation made by the Public Service Commission *Page 424 
in proceedings for the elimination of a grade crossing in the County of Beaver. The grounds of appeal as stated in the petition to this court are: (1) That the awards were excessive; (2) That the commission did not view the premises. They go to the amounts of the respective awards and not to the authority of the commission to make any awards to the intervening appellees. The appellant is, under the circumstances, undoubtedly entitled to a jury trial to determine how much, if any, damages it should pay the parties injured by the construction.
The Public Service Company Law (article VI, section 17) provides that in such a situation the appeal from the award of the commission must be to the court of the proper county, that is, in this instance, to the Court of Common Pleas of Beaver County.
The appeals are quashed.